              IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION



UNITED STATES OF AMERICA,


V.                                              Case No.   CR418-258


TIMOTHY LANIGAN,
                    Defendant.




     D. Campbell Bowman, Jr. counsel of record for defendant

Timothy Lanigan in the above-styled case has moved for leave of

absence.    The Court is mindful that personal and professional

obligations require the absence of counsel on occasion. The Court,

however, cannot accommodate its schedule to the thousands of

attorneys who practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and trial shall
not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this zc>""day of November 2018.


                                       WILLIAM T. MOORE, JRt< JUDGE
      U . S DISTRICT COURT             UNITED STATES DISTRICT COURT
      Southern District of Ga.         SOUTHERN DISTRICT OF GEORGIA
           Filed in Office
                             M
                          2(\%

           Deputy Clerk
